TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-02-00795-CV



                                The Debt Registry, Inc., Appellant

                                                  v.

                                     Robert Shugart, Appellee




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
            NO. GN201724, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant The Debt Registry, Inc. has filed a motion to dismiss its appeal, informing this

Court that the parties have compromised and settled all matters between them and appellant no longer

desires to pursue its appeal. We grant appellant=s motion and dismiss the appeal. See Tex. R. App. P.

42.1(a)(1).




                                               __________________________________________

                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed: July 11, 2003
Dismissed on Appellant=s Motion